The offense is robbery; the punishment assessed is confinement in the state penitentiary for a term of 5 years.
The record is before us without bills of exceptions or objections to the court's charge. The indictment is sufficient to charge the offense. Hence the only question for us to determine is the sufficiency of the evidence to sustain the conviction.
The record shows that on the night of May 18, 1938, Theresa Thrash was in charge of Cobb's Liquor Store, located on Travis Street in the City of Houston. Appellant entered the *Page 117 
store with a pistol and said: "This is a stick up. Get in the back room." When the witness declined to do so, he commanded her to stay where she was. He then went around to the cash register, and took therefrom $20 in bills and $2 in nickels which were wrapped in paper with the words "Ice Cream Company" stamped thereon.
Appellant was arrested about 3 A. M. as he was preparing to catch a bus bound for Dallas. He was taken to the police station where he made a written voluntary confession. All of the money except two dollars was recovered. Appellant was definitely identified by the party robbed as the one who robbed her.
Upon his trial, appellant repudiated the confession and denied being the party who committed the offense.
We deem the evidence sufficient to sustain the conviction.
The judgment is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.